Response to Amendments and Arguments
Applicant’s amendments and arguments filed on 7/22/2022 have been fully considered.  To clarify on applicant’s remark that “[s]upport for amended claim 1 can be found, for example, at paragraph 176 of the specification”, it appears “paragraph 176 of the specification” actually refers to paragraph [0176] of the published application (i.e., “[0176] …Each double-stranded amplicon also includes a second strand that is not attached to the surface of the amplification site…( see, for instance, FIG. 1E).”), which corresponds to paragraph [00175] of the specification as filed.  In view of applicant’s amendments to claims 14 and 16, the rejections under 35 USC 112 have been withdrawn.  In view of applicant’s amendment to claim 1, the rejection under 35 USC 102 has been withdrawn.  After rejoining withdrawn claims 3 and 18 (each of which depends from, and thus requires all the limitations of, an allowable claim), claims 1-11 and 14-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639